Citation Nr: 0028493	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  97-18 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
left knee disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
back condition.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for vision loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1959 to May 
1963. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the San Juan, Puerto Rico, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), in which the RO found that new and material evidence 
had not been submitted to reopen claims for service 
connection for a left knee condition and for a back 
condition.  These claims will be the subject of a remand at 
the end of this decision.  The veteran has also appealed RO 
rating decisions that denied service connection for tinnitus, 
bilateral hearing loss and tinnitus. 


FINDINGS OF FACT

1.  The record does not contain competent evidence of a nexus 
between the veteran's current tinnitus condition and an 
inservice disease or injury.

2.  The record does not contain competent evidence of a nexus 
between the veteran's current bilateral hearing loss 
condition and an inservice disease or injury.

3.  The record does not contain competent evidence of a nexus 
between the veteran's current vision loss condition and an 
inservice disease or injury.


CONCLUSION OF LAW

The claims seeking entitlement to service connection for 
tinnitus, bilateral hearing loss and vision loss are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved regarding any 
given claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court 
of Veterans Appeals (now the Court of Appeals for Veterans 
Claims, hereinafter the Court) has held that a well grounded 
claim for service connection is comprised of three specific 
elements:  (1) evidence of a current disability as provided 
by a medical diagnosis; (2) evidence of incurrence or 
aggravation of a disease or injury in service as provided by 
either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table).  In the 
absence of any one of these three elements, the claim is not 
plausible, and the Board must find that the claim for service 
connection is not well grounded and therefore must be denied, 
pursuant to the decision of the Court in Edenfield v. Brown, 
8 Vet. App. 384 (1995).

As the following discussion will conclude, the veteran has 
failed to submit a well-grounded claim on the service 
connection issues before the Board.  The Court has held that, 
when a claimant fails to submit a well grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996).  In this case, the Board finds that this procedural 
consideration has been satisfied by the rating decision 
appealed and by the SOC and supplements thereto.  Moreover, 
unlike the situation in Robinette, the veteran has not put VA 
on notice of the existence of any specific, particular piece 
of evidence that, if submitted, could make any of these 
claims well grounded.  

	a.  tinnitus

The Board first looks to evidence of a current tinnitus 
disability.  The veteran testified during his September 1999 
RO hearing that he has constant ringing in his ears, 
frequently has to ask people to repeat what they have said, 
and cannot hear televisions or radios well.  During an August 
1999 Audiological evaluation at the Interdisciplinary Health 
Clinic, the veteran reported constant tinnitus.  An earlier 
audiological evaluation from the same clinic, conducted in 
July 1997, revealed the veteran's complaints of occasional 
bilateral tinnitus.  Although the audiologist in either 
August 1999 or July 1997 did not provide a specific tinnitus 
diagnosis, the Board finds that the examiners' descriptions 
of the veteran's account of his tinnitus condition is the 
equivalent of a diagnosis, as the condition is based solely 
on the subjective account by the veteran.  The Board finds 
that the veteran is competent to describe a current tinnitus 
condition, especially at the well-grounded stage of a service 
connection claim.  Thus, the Board is satisfied that 
sufficient evidence exists for a current tinnitus condition.      

The veteran must also provide sufficient evidence of an 
inservice disease or injury related to his tinnitus 
condition.  A review of the service medical records provides 
no evidence of treatment for tinnitus or complaints by the 
veteran.  A hearing evaluation conducted in April 1961 did 
not reveal any complaints of tinnitus or other hearing 
problems.  The veteran testified during his September 1999 RO 
hearing that his tinnitus condition, which he described as 
"a lot of whistling, ringing, in both ears", started as 
soon as he was discharged from the Army.  He stated that he 
was exposed to constant noise without the benefit of earplugs 
while he was a tank gunner in Germany from 1960 to 1963.  He 
stated that he fired the tank's  main gun on a regular basis 
in preparation for possible deployment to Vietnam.  The 
veteran's DD Form 214 verifies that he was an armor crewman 
and qualified expert with the 90-millimeter tank gun and 45-
caliber submachine gun.  The Board finds that this account by 
the veteran of being a tank gunner during service is 
sufficient evidence of the incurrence of an inservice injury.        

The Board finds that the veteran's tinnitus claim must fail 
because of the absence of a nexus, from a competent medical 
authority, between his current complaints of tinnitus and his 
reported tinnitus immediately upon service discharge.  The 
veteran has submitted statements, most notably his testimony 
from his September 1999 RO hearing that dealt exclusively 
with his tinnitus claim, as was discussed previously.  The 
veteran complained that the ringing in his ears was caused by 
his constant exposure to tank firing while he was in the 
service.  Although the Board recognizes that the veteran has 
associated his current tinnitus problem to his active 
service, a review of the entire record does not reveal any 
evidence from a competent medical authority that connects the 
veteran's current tinnitus to military service.         

The veteran essentially relies on his own opinion that his 
current tinnitus originated from inservice tank gun blasts.  
The record does not show that the veteran is a medical 
professional or has the training and expertise to be 
qualified to provide opinions on clinical findings.  
Consequently, these statements do not constitute competent 
medical evidence of the origin of his tinnitus, either on the 
basis of current tinnitus related to a chronic disability for 
same shown in service or on the basis of current tinnitus 
related to continuous symptomatology after service.  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  Such a claim must 
be based on a diagnosis by a qualified physician and 
supported by a physical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  A review of the record does not 
reveal any competent medical evidence from a qualified 
physician to support this claim.  

As the veteran has presented no evidence, other than his own 
allegations, to establish that his current tinnitus problem 
was incurred in or aggravated by active service, his claim 
for service connection for tinnitus is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Caluza, 7 Vet. App. at 
506.

	b. bilateral hearing loss 

As to first element, a current disability, the record shows 
sufficient evidence of a current bilateral hearing loss 
disability.  VA regulations provide that impaired hearing 
will be considered a disability when the auditory threshold 
in any of the frequencies of 500, 1000, 2000, 3000, or 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of those same frequencies are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1999).  

In this case, the record includes an August 1999 audiological 
evaluation report from the Interdisciplinary Health Clinic.  
The results of the pure tone threshold test, in decibels, was 
as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
30
70
80
LEFT
15
20
40
80
80

The audiological report does not indicate the average pure 
tone thresholds for each ear.  Furthermore, the hearing test 
employed a Rosenblut voice discrimination test, instead of 
the Maryland CNC speech recognition test which the current VA 
regulations utilize in assessing hearing disability.  The 
August 1999 audiologist concluded that the test results 
suggest normal hearing to 1000 hertz, slight sensory neural 
loss at 2000 hertz in the right and left ears, with an abrupt 
drop of severe to profound degree of hearing loss from 3000 
hertz and up.  It is clear that the auditory threshold in 
each ear exceeds 40 decibels in several frequencies.  Thus, 
the auditory evaluation satisfies the statutory requirements 
of a current hearing loss disability.        
As to the second element of a well-grounded claim, an 
inservice disease or injury, the Board first notes that there  
the veteran has described his noise exposure in service while 
serving as a tank gunner in Germany from 1960 to 1963.  As 
was discussed in the section regarding the veteran's tinnitus 
claim, he is competent to testify as to his exposure to noise 
in service.  The Board finds that this is sufficient evidence 
of an inservice injury for purposes of a well-grounded claim.    

As for the third element of a well grounded claim, a nexus 
between the current disability and the inservice disease or 
injury, the Board finds that this evidence is lacking.  The 
Board first points out that the only evidence on record of an 
inservice hearing evaluation, conducted in April 1961 while 
he was a tank gunner, did not reveal any evidence of hearing 
loss.  The Board does note that the most recent audiological 
examination, from August 1999, includes a history from the 
veteran of exposure to noise during U.S. Army service, and a 
reported history of high frequency bilateral hearing loss.  
However, this report does not include an opinion by the 
audiologist that, in her opinion, the veteran's bilateral 
hearing loss was caused by noise exposure in service.  The 
veteran's account of the source of his hearing loss, as 
relayed to the audiologist, is not the same as a competent 
medical opinion as to the same.     

The Board acknowledges that the veteran associates his 
current hearing loss to his inservice noise exposure.  During 
his September 1997 RO hearing, the veteran testified that he 
noticed he had lost some hearing immediately upon service 
discharge.  He stated that he had difficulty communicating 
with people and that his hearing slowly deteriorated to the 
point that he eventually was prescribed hearing aids by VA.  
The Board also acknowledges, and finds credible, the 
veteran's mother's lay witness account of the veteran's 
apparent hearing problems.  She stated in a February 1996 
statement that upon returning from military service he had a 
hard time hearing the television, on the phone or in normal 
conversations.  The Board, however, cannot rely exclusively 
on the statements of the veteran and other lay witnesses such 
as his mother regarding the source of his current hearing 
loss problems.  The nexus opinion relating such hearing loss 
to a chronic condition in service or continuos symptomatology 
after service (in the absence of a chronic condition shown in 
service) must come from a competent medical authority.  See 
Caluza, Green, and Savage, supra.  As the record does not 
show that neither the veteran nor his mother is a medical 
professional nor has the training and expertise to be 
qualified to provide opinions on clinical findings.  Thus, 
these statements from the veteran and his mother do not 
constitute competent medical evidence of the origin of his 
bilateral hearing loss.  

As the veteran has presented no evidence, other than his own 
statements and those by his mother, to establish that his 
current bilateral hearing loss disability was incurred in or 
aggravated by active service, his claim for service 
connection for bilateral hearing loss is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Caluza, 7 Vet. App. at 
506.   

	c.  vision loss

To provide a well-grounded claim, the veteran must first show 
evidence of a current disability.  A March 1995 patient 
referral consultation form from Optica Lee /Borinquen, Inc. 
includes a visual acuity assessment of 20/50 in both eyes, 
and a prescription for corrective lenses.  The Board finds 
that this is sufficient evidence of a current disability for 
purposes of a well-grounded claim  

As for evidence of a disease or injury in service, the Board 
first points out that there is no evidence in the service 
medical records of complaints or findings of vision loss in 
service.  An April 1961 test of visual acuity found the 
veteran to have 20/20 vision in both eyes.  However, during 
his September 1997 RO hearing the veteran testified that the 
repeated flashes from gun explosions, as he looked through 
his tank's targeting periscope hurt his eyes.  He stated that 
these explosions cause him to "see stars" and that he often 
had to rub his eyes after prolonged shooting exercises.  As 
with the previous sections, the Board finds that the veteran 
is competent to testify as to an inservice injury.  The Board 
also finds that giving the veteran the benefit of the doubt 
his account of these gun explosions that, at least 
temporarily, affected his vision is sufficient evidence of an 
inservice injury.     

The veteran's service connection claim for vision loss fails, 
however, for a lack of nexus between his current vision loss 
condition and his active military service.  A thorough review 
of the record does not reveal any competent medical evidence 
to connect the veteran's current vision condition to active 
military service.  The veteran testified during his September 
1997 RO hearing that he was never prescribed glasses in 
service and was never told by doctors in service that he had 
a vision problem.  He also testified that he first noticed 
eyesight problems in 1974, approximately eleven years after 
his service discharge.  The record also shows that although 
VA medical records from March 1990 reveal a provisional 
diagnosis of refractive error of the eyes, the October 1990 
VA ophthalmology consultation showed uncorrected visual 
acuity of 20/20 in both eyes.  

There is no medical basis to support the veteran's assertion 
that his current vision loss was caused by active military 
service.  The veteran essentially relies on his own opinion 
that his current vision loss originated from inservice tank 
gun blasts.  As previously discussed, the record does not 
show that the veteran is a medical professional or has the 
training and expertise to be qualified to provide opinions on 
clinical findings. Consequently, his statements do not 
constitute competent medical evidence of the origin of his 
current vision loss.  Such a claim must be based on a 
diagnosis by a qualified physician and supported by a 
physical examination.  Green, supra.  A review of the record 
does not reveal any competent medical evidence from a 
qualified physician to support the veteran's claim.         

As the veteran has presented no evidence, other than his own 
statements to establish that his current vision loss 
disability was incurred in or aggravated by active service, 
his claim for service connection for vision loss is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza, 7 Vet. 
App. at 506.   



ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for vision loss is denied.


REMAND

The Board finds that additional evidence is necessary to 
fairly adjudicate the veteran's new and material evidence 
claims.  In particular, the Board notes that in his August 
1997 "Appeal to Board of Veterans' Appeals" (VA Form 9), 
the veteran requested a personal hearing before the RO to 
give testimony regarding his back condition.  The record does 
not show that the veteran was accorded an opportunity to 
provide such evidence, even though a personal hearing was 
held in September 1997 on the veteran's hearing loss and 
vision loss claims.  The Board finds no evidence that the 
veteran withdrew his request for a hearing on his back claim.  
Likewise, the veteran filed a VA Form 9 in April 1999 on his 
left knee claim, requesting a personal hearing before the RO.  
A subsequent personal hearing in September 1999 did not 
address the veteran's left knee claim, and the Board finds no 
evidence that the veteran withdrew his request for a hearing 
on his left knee claim.   

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to this claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following actions:

1.  The RO should accord the veteran the 
opportunity for a personal hearing before 
the RO for his knee and back conditions, 
as previously requested by the veteran.  
The RO should also inform the veteran of 
the other hearing options available to 
him. 

2.  After completing this hearing, if so 
desired by the veteran, the RO should 
readjudicate the new and material 
evidence claims for a left knee condition 
and a back condition with consideration 
given to all of the evidence of record, 
and any additional medical evidence 
obtained by the RO pursuant to this 
remand.  If either of the claims is 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given an opportunity to reply thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  The veteran is hereby informed that he has the 
right to furnish additional evidence and/or argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is further advised that he should assist the RO in the 
development of his claim.  Wood v. Derwinski, 1 Vet. App. 
191, 193 (1991). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CHRISTOPHER P. KISSEL
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

